 

Exhibit 10.25

 



AMENDMENT I TO THE AMENDED AND RESTATED AGREEMENT
FOR SERVICES BETWEEN ADMA BIOLOGICS, INC. AND ARETH LLC

 

This Amendment, made as of the 25th day of September, 2017 (“Effective Date”) by
and ADMA BIOLOGICS, a Delaware Corporation located at 465 Route 17 South,
Ramsey, NJ 07446 (“ADMA”) and ARETH LLC, a New Jersey limited liability
corporation with its principal place of business at 465 Route 17 South, Ramsey,
NJ 07446 (“ARETH”), ADMA and ARETH may be collectively referred to herein as the
“Parties.”

 

WITNESSETH

 

WHEREAS, the Parties entered into an Amended and Restated Agreement for Services
with an effective date of January 1, 2016;

 

WHEREAS, the Parties intend to amend the Amended and Restated Agreement for
Services in the manner stated herein effective the September 25, 2017;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree to amend the Amended and Restated Agreement for Services as follows:

 

1.Provision 1 of Exhibit A — Compensation Rates shall be deleted in its entirety
and replaced with the following language:

 

“Rent (base) includes — All furniture, desks, offices, cubicles, conference room
use (existing space), lunch room/ kitchen, warehouse use, parking — 12,000 sq.
ft. effective October 1, 2017 through September 30, 2018 at a rate of $10.00 per
square foot.

 

2.Provision 3 of Exhibit A - Compensation Rates shall be deleted in its entirety
and replaced with the following language:

 

“All additional expenses incurred by the building tenants such as, but not
limited to:

 

·Office repair and maintenance, snow removal, landscaping, HVAC repair, etc.
will be charged to ADMA at a rate equal to the amount of space utilized in the
building.

 

Effective October 1, 2017 through September 30, 2018 the rate is 30 %

 

Effective October 1, 2017 through September 30, 2018 rent will be calculated at
12,000 sq. ft. unless the actual amount of space increases, at ADMA’s option.
[12,000 * $10 per square foot = $12,000/12 months = $10,000 per month]

 

The Compensation Rates will be re-evaluated and re-negotiated no later than
September 30, 2018.

 







 

Except as hereby modified, the Amended and Restated Agreement for Services shall
remain in full force and effect and is hereby expressly approved, ratified, and
confirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 



ARETH LLC:   ADMA BIOLOGICS:               By: /s/ Jerrold Grossman   By: /s/
Adam S. Grossman   Title: Manager   Title: President and CEO  

 

2